United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2717
                                  ___________

Jessie Hill                              *
                                         *
             Appellant,                  *
                                         *   Appeal from the United States
       v.                                *   District Court for the Eastern
                                         *   District of Arkansas.
Chris E. Williams, Circuit Judge,        *
Malvern, AR; Phillip H. Shirron, Circuit*    [UNPUBLISHED]
Judge, Grant County; John W. Cole,      *
Judge; Dan Harmon, Former Prosecutor,*
Grant County; Harold King, Former       *
Deputy Prosecutor, Grant County;         *
Richard A. Garrett, Deputy Prosecuting *
Attorney, Grant County; Eddy R.         *
Easley, Prosecuting Attorney, Grant      *
County; Norman B. Frisby, Deputy        *
Prosecuting Attorney, Grant County;      *
Estate of Sherman Bell, Detective,       *
Ouachita County; Bob Adams, Grant       *
County; Norman Mark Klappenbach,         *
Attorney, Fordyce, AR; Estate of Joe    *
Kelly Hardin, Assistant Counsel; Does, *
Jurors/Alternate Jurors, Grant County *
Trial September 1995; Bob Frazier,       *
Attorney, Malvern, AR; Crain, Attorney,*
Malvern, AR; Arkansas Attorney          *
General, Office and Staff; City of       *
Sheridan Arkansas,                       *
                                         *
             Appellees.                  *
                                     ___________

                              Submitted: October 6, 2011
                                 Filed: October 12, 2011
                                  ___________

Before COLLOTON, BOWMAN and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Jessie Hill appeals following the district court’s pre-service dismissal of his
civil complaint and moves for permission to proceed in forma pauperis (IFP) on
appeal. We grant IFP status. Further, after careful review of the record, we conclude
that remand is required, because it appears the district court failed to rule on a motion
to amend that Hill filed on February 17, 2011. Accordingly, we vacate the district
court’s order dismissing Hill’s complaint, and we remand for consideration of the
motion to amend. See Pure Country, Inc. v. Sigma Chi Fraternity, 312 F.3d 952 (8th
Cir. 2002). We also deny as moot Hill’s pending motion for injunctive relief.
                       ______________________________




                                           -2-